Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Robert Hayes appeals the district court’s order dismissing his complaint seeking reparations for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hayes v. Bureau of Indian Affairs, No. CA-03-498-AMD (D.Md. Mar. 3, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.